Exhibit 10.3
Yadkin Valley Financial Corporation
2008 OMNIBUS STOCK OWNERSHIP AND
LONG TERM INCENTIVE PLAN
THIS IS THE 2008 OMNIBUS STOCK OWNERSHIP AND LONG TERM INCENTIVE PLAN (“Plan”)
of Yadkin Valley Financial Corporation (“the Corporation” or “Company”), an
North Carolina corporation with its principal office in Surrey County, North
Carolina, under which Incentive Stock Options and Non-Qualified Options to
acquire shares of the Stock, Restricted Stock, Stock Appreciation Rights, and/or
Units may be granted from time to time to Eligible Employees and Eligible
Directors of the Corporation and of any of its Subsidiaries (the
“Subsidiaries”), subject to the following provisions:
ARTICLE I
DEFINITIONS
The following terms shall have the meanings set forth below. Additional terms
defined in this Plan shall have the meanings ascribed to them when first used
herein.
Board. The Board of Directors of Yadkin Valley Financial Corporation
Change in Control Transaction. The term Change in Control Transaction shall mean
any of the following events within the meaning of the requirements of
Section 409A of the Code:
     (i) Any person, or more than one person acting as a group, accumulates
ownership of Yadkin Valley Financial Corporation’s common stock constituting
more than 50% of the total fair market value or total voting power of Yadkin
Valley Financial Corporation’s common stock,
     (ii) Any person, or more than one person acting as a group, acquires within
a 12-month period ownership of Yadkin Valley Financial Corporation common stock
possessing 30% or more of the total voting power of Yadkin Valley Financial
Corporation’s common stock;
     (iii) A majority of Yadkin Valley Financial Corporation’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of Yadkin Valley Financial
Corporation’s Board of Directors before the date of appointment or election, or
     (iv) Within a 12-month period, any person, or more than one person acting
as a group, acquires assets from Yadkin Valley Financial Corporation having a
total gross fair market value equal to or exceeding 40% of the total gross fair
market value of all of the assets of Yadkin Valley Financial Corporation
immediately before the acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of Yadkin Valley Financial Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 



--------------------------------------------------------------------------------



 



Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or a similar transaction, involving Yadkin Valley Financial
Corporation. Notwithstanding the other provisions of this Plan, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, the Officer and Yadkin Valley
Financial Corporation agree in writing that the same shall not be treated as a
Change in Control for purposes of this Plan.
Code. The Internal Revenue Code of 1986, as amended, together with the rules and
regulations promulgated thereunder.
Committee. The Compensation Committee of the Board.
Common Stock. The Common Stock, $1.00 par value per share, of the Corporation.
Death. The date of death of an Eligible Employee or Eligible Director who has
received Rights as established by the relevant death certificate.
Disability. The date on which an Eligible Employee or Eligible Director who has
received Rights becomes permanently and totally disabled within the meaning of
Section 22 (e) (3) of the Code, which shall be determined by the Committee on
the basis of such medical or other evidence as it may reasonably require or deem
appropriate.
Effective Date. The date as of which this Plan is effective, which shall be the
date it is adopted by the Board.
Eligible Director. A person who is, at the relevant time, a director or former
director of the Company who is not an employee of the Company or any of its
subsidiaries;
Eligible Employees. Those individuals who meet the following eligibility
requirements:

  (i)   Such individual must be a full time employee of the Corporation or a
Subsidiary. For this purpose, an individual shall be considered to be an
“employee” only if there exists between the Corporation or a Subsidiary and the
individual the legal and bona fide relationship of employer and employee. In
determining whether such relationship exists, the regulations of the United
States Treasury Department relating to the determination of such relationship
for the purpose of collection of income tax at the source on wages shall be
applied.     (ii)   Such individual is identified by the Committee as a key
employee who is in a position to significantly influence the long-term success
of the Corporation.     (iii)   If the Registration shall not have occurred,
such individual must have such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the investment involved in the receipt and/or exercise of a Right.

2



--------------------------------------------------------------------------------



 



  (iv)   Such individual, being otherwise an Eligible Employee under the
foregoing items, shall have been selected by the Committee as a person to whom a
Right or Rights shall be granted under the Plan.

Fair Market Value. With respect to the Corporation’s Common Stock, the market
price per share of such Common Stock determined by the Committee, consistent
with the requirements of Section 422 of the Code and to the extent consistent
therewith, as follows, as of the date specified in the context within which such
term is used:

  (i)   if the Common Stock was traded on a stock exchange on the date in
question, then the Fair Market Value will be equal to the closing price reported
by the applicable composite-transactions report for such date;     (ii)   if the
Common Stock was traded over-the-counter on the date in question, then the Fair
Market Value will be equal to the average of the last reported representative
bid and asked prices quoted for such date; and     (iii)   if none of the
foregoing provisions is applicable, then the Fair Market Value will be
determined by the Committee in good faith on such basis as it deems appropriate.
In such case, the Committee shall maintain a written record of its method of
determining Fair Market Value.

Holder. An individual granted Rights to Restricted Stock
ISO. An “incentive stock option” as defined in Section 422 of the Code.
Just Cause Termination. A termination by the Corporation or a Subsidiary of an
Eligible Employee’s employment by the Corporation or the Subsidiary in
connection based upon a good faith determination that the Eligible Employee is
incompetent or otherwise has engaged in any acts involving dishonesty or moral
turpitude or in any acts that materially and adversely affect the business,
affairs or reputation of the Corporation or the Subsidiary. Notwithstanding the
foregoing, if the Eligible Employee has entered into an employment agreement
that is binding as of the date of employment termination, and if such employment
agreement defines “Cause,” then the definition of “Cause” in such agreement
shall apply to the Eligible Employee under this Plan.
Long Term Incentive Compensation Units. The Right of a Long Term Incentive
Compensation Unit Recipient to receive cash when, as and in the amounts
described in Article V.
Long Term Incentive Compensation Unit Agreement. The agreement between the
Corporation and Long Term Incentive Compensation Unit Recipient with respect to
the award of Long Term Incentive Compensation Units to the Long Term Incentive
Compensation Unit Recipient, including such terms and conditions as are
necessary or appropriate under Article V.

3



--------------------------------------------------------------------------------



 



Non-Qualified Option. Any Option granted under Article III whether designated by
the Committee as a Non-Qualified Option or otherwise, other than an Option
designated by the Committee as an ISO, or any Option so designated but which,
for any reason, fails to qualify as an ISO pursuant to Section 422 of the Code
and the rules and regulations thereunder.
Option Agreement. The agreement between the Corporation and an Optionee with
respect to Options granted to such Optionee, including such terms and provisions
as are necessary or appropriate under Article III.
Options. ISOs and Non-Qualified Options are collectively referred to herein as
“Options;” provided, however, whenever reference is specifically made only to
ISOs or Non-Qualified Options, such reference shall be deemed to be made to the
exclusion of the other.
Plan Pool. A total of 700,000 shares of authorized but unissued shares of Common
Stock, as adjusted pursuant to Section 2.3(b), which shall be available as Stock
under this Plan, provided that no more than 200,000 shares may be granted in the
form of an ISO.
Registration. The registration by the Corporation under the 1933 Act and
applicable state “Blue Sky” and securities laws of this Plan, the offering of
Rights under this Plan, the offering of Stock under this Plan, and/or the Stock
acquirable under this Plan.
Restricted Stock. The Stock that a Holder shall be awarded with restrictions
when, as, in the amounts and with the restrictions described in Article IV.
Restricted Stock Grant Agreement. The agreement between the Corporation and a
Holder with respect to Rights to Restricted Stock, including such terms and
provisions as are necessary or appropriate under Article IV.
Restricted Stock Unit. Any unit granted under Article IV of the Plan evidencing
the right to receive a Share (or a cash payment equal to the Fair Market Value
of a Share), or any combination of cash and Shares, at some future date.
Restricted Stock Unit Grant Agreement. The agreement between the Corporation and
a Holder with respect to Rights to Restricted Stock Units, including such terms
and provisions as are necessary or appropriate under Article IV.
Retirement. “Retirement” shall mean

  (i)   the termination of an Eligible Employee’s employment under conditions
which would constitute “normal retirement” or “early retirement” under any tax
qualified retirement plan maintained by the Corporation or a Subsidiary,    
(ii)   the termination of employment after attaining age 65 (except in the case
of a Just Cause Termination), or

4



--------------------------------------------------------------------------------



 



  (iii)   the termination of an Eligible Director’s Board service for any reason
other than death or disability.

Rights. The rights to exercise, purchase or receive the Options, Restricted
Stock, Restricted Stock Units, Units and SARs described herein.
Rights Agreement. An Option Agreement, a Restricted Stock Grant Agreement, a
Unit Agreement or an SAR Agreement.
SAR. The Right of an SAR Recipient to receive cash when, as and in the amounts
described in Article VI.
SAR Agreement. The agreement between the Corporation and an SAR Recipient with
respect to the SAR awarded to the SAR Recipient, including such terms and
conditions as are necessary or appropriate under Article VI.
SEC. The Securities and Exchange Commission.
Stock. The shares of Common Stock in the Plan Pool available for issuance
pursuant to the valid exercise of a Right or on which the cash value of a Right
is to be based.
Subsidiary. Any direct or indirect subsidiary of the Corporation.
Tax Withholding Liability. All federal and state income taxes, social security
tax, and any other taxes applicable to the compensation income arising from the
transaction required by applicable law to be withheld by the Corporation.
Transfer. The sale, assignment, transfer, conveyance, pledge, hypothecation,
encumbrance, loan, gift, attachment, levy upon, assignment for the benefit of
creditors, by operation of law (by will or descent and distribution), transfer
by a qualified domestic relations order, a property settlement or maintenance
agreement, transfer by result of the bankruptcy laws or otherwise of a share of
Stock or of a Right.
Units. The Right of a Unit Recipient to receive cash when, as and in the amounts
described in Article V.
1933 Act. The Securities Act of 1933, as amended, together with the rules and
regulations promulgated thereunder.
1934 Act. The Securities Exchange Act of 1934, as amended, together with the
rules and regulations promulgated thereunder.

5



--------------------------------------------------------------------------------



 



ARTICLE II
GENERAL
Section 2.1. Purpose.
The purposes of this Plan are to encourage and motivate selected key employees
and directors to contribute to the successful performance of the Corporation and
its Subsidiaries and the growth of the market value of the Corporation’s Common
Stock; to achieve a unity of purpose between such employees, directors and
shareholders by providing ownership opportunities, and, when viewed in
conjunction with potential benefit plans for members of the Board and the Boards
of Directors of some or all of the Subsidiaries, to achieve a unity of purpose
between such employees and directors in the achievement of the Corporation’s
primary long term performance objectives; and to retain such employees by
rewarding them with potentially tax-advantageous future compensation. These
objectives will be promoted through the granting of Rights to designated
Eligible Employees and Eligible Directors pursuant to the terms of this Plan
Section 2.2. Administration.

  (a)   The Plan shall be administered by the Committee. Subject to the
provisions of SEC Rule 16b-3(d), the Committee may designate any officers or
employees of the Corporation or any Subsidiary to assist in the administration
of the Plan, to execute documents on behalf of the Committee and to perform such
other ministerial duties as may be delegated to them by the Committee.     (b)  
Subject to the provisions of the Plan, the determinations and the interpretation
and construction of any provision of the Plan by the Committee shall be be final
and conclusive upon persons affected thereby. By way of illustration and not of
limitation, the Committee shall have the discretion:

  (i)   to construe and interpret the Plan and all Rights granted hereunder and
to determine the terms and provisions (and amendments thereof) of the Rights
granted under the Plan (which need not be identical);     (ii)   to define the
terms used in the Plan and in the Rights granted hereunder;     (iii)   to
prescribe, amend and rescind the rules and regulations relating to the Plan;    
(iv)   to determine the Eligible Employees and Eligible Directors to whom and
the time or times at which such Rights shall be granted, the number of shares of
Stock, as and when applicable, to be subject to each Right, the exercise price
or, other relevant purchase price or value pertaining to a Right, and the
determination of leaves of absence which may be granted to Eligible Employees
without constituting a termination of their employment for the purposes of the
Plan; and     (v)   to make all other determinations and interpretations
necessary or advisable for the administration of the Plan.

  (c)   Notwithstanding the foregoing, or any other provision of this Plan, the
Committee will have no authority to determine any matters, or exercise any
discretion, to the extent

6



--------------------------------------------------------------------------------



 



      that the power to make such determinations or to exercise such discretion
would cause the loss of exemption under SEC Rule 16b-3 of any grant or award
hereunder.

  (d)   It shall be in the discretion of the Committee to grant Options to
purchase shares of Stock which qualify as ISOs under the Code or which will be
given tax treatment as Non-Qualified Options. Any Options granted which fail to
satisfy the requirements for ISOs shall become Non-Qualified Options.     (e)  
The intent of the Corporation is to effect the Registration. In such event, the
Corporation shall make available to Eligible Employees and Eligible Directors
receiving Rights and/or shares of Stock in connection therewith all disclosure
documents required under such federal and state laws. If such Registration shall
not occur, the Committee shall be responsible for supplying the recipient of a
Right and/or shares of Stock in connection therewith with such information about
the Corporation as is contemplated by the federal and state securities laws in
connection with exemptions from the registration requirements of such laws, as
well as providing the recipient of a Right with the opportunity to ask questions
and receive answers concerning the Corporation and the terms and conditions of
the Rights granted under this Plan. In addition, if such Registration shall not
occur, the Committee shall be responsible for determining the maximum number of
Eligible Employees and the suitability of particular persons to be Eligible
Employees in order to comply with applicable federal and state securities
statutes and regulations governing such exemptions.     (f)   In determining the
Eligible Employees and Eligible Directors to whom Rights may be granted and the
number of shares of Stock to be covered by each Right, the Committee shall take
into account the nature of the services rendered by such Eligible Employees and
Eligible Directors, their present and potential contributions to the success of
the Corporation and/or a Subsidiary and such other factors as the Committee
shall deem relevant. An Eligible Employee or Eligible Director who has been
granted a Right under this Plan may be granted an additional Right or Rights
under this Plan if the Committee shall so determine. If pursuant to the terms of
this Plan, or otherwise in connection with this Plan, it is necessary that the
percentage of stock ownership of an Eligible Employee or an Eligible Director be
determined, the ownership attribution provisions set forth in Section 424(d) of
the Code shall be controlling.     (g)   The granting of Rights pursuant to this
Plan is in the exclusive discretion of the Committee, and until the Committee
acts, no individual shall have any rights under this Plan. The terms of this
Plan shall be interpreted in accordance with this intent.

Section 2.3. Stock Available For Rights.

  (a)   Shares of the Stock shall be subject to, or underlying, grants of
Options, Restricted Stock, Restricted Stock Units, SARs and Long Term Incentive
Compensation Units under this Plan. The total number of shares of Stock for
which, or with respect to which, Rights may be granted (including the number of
shares of Stock in respect of

7



--------------------------------------------------------------------------------



 



      which SARs and Long Term Incentive Compensation Units may be granted)
under this Plan shall be those designated in the Plan Pool. In the event that a
Right granted under this Plan to any Eligible Employee or Eligible Director
expires or is terminated unexercised as to any shares of Stock covered thereby,
such shares thereafter shall be deemed available in the Plan Pool for the
granting of Rights under this Plan; provided, however, if the expiration or
termination date of a Right is beyond the term of existence of this Plan as
described in Section 7.3, then any shares of Stock covered by unexercised or
terminated Rights shall not reactivate the existence of this Plan and therefore
shall not be available for additional grants of Rights under this Plan.

  (b)   In the event the outstanding shares of Common Stock are increased,
decreased, changed into or exchanged for a different number or kind of
securities as a result of a stock split, reverse stock split, stock dividend,
recapitalization, merger, share exchange acquisition, combination or
reclassification appropriate proportionate adjustments will be made in: (i) the
aggregate number and/or kind of shares of Stock in the Plan Pool that may be
issued pursuant to the exercise of, or that are underlying, Rights granted
hereunder; (ii) the exercise or other purchase price or value pertaining to, and
the number and/or kind of shares of Stock called for with respect to, or
underlying, each outstanding Right granted hereunder; and (iii) other rights and
matters determined on a per share basis under this Plan or any Rights Agreement.
Any such adjustments will be made only by the Committee and when so approved
will be effective, conclusive and binding for all purposes with respect to this
Plan and all Rights then outstanding. No such adjustments will be required by
reason of (i) the issuance or sale by the Corporation for cash of additional
shares of its Common Stock or securities convertible into or exchangeable for
shares of its Common Stock, or (ii) the issuance of shares of Common Stock in
exchange for shares of the capital stock of any corporation, financial
institution or other organization acquired by the Corporation or any Subsidiary
in connection therewith.     (c)   The grant of a Right pursuant to this Plan
shall not affect in any way the right or power of the Corporation to make
adjustments, reclassification, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.     (d)   No
fractional shares of Stock shall be issued under this Plan for any adjustment
under Section 2.3(b).

Section 2.4. Severable Provisions.
The Corporation intends that the provisions of each of Articles III, IV, V and
VI, in each case together with Articles I, II and VII, shall each be deemed to
be effective on an independent basis, and that if one or more of such Articles,
or the operative provisions thereof, shall be deemed invalid, void or voidable,
the remainder of such Articles shall continue in full force and effect.

8



--------------------------------------------------------------------------------



 



Article III
OPTIONS
Section 3.1. Grant of Options.

  (a)   The Company may grant Options to Eligible Employees and Eligible
Directors as provided in this Article III. Options will be deemed granted
pursuant to this Article III only upon (i) authorization by the Committee, and
(ii) the execution and delivery of an Option Agreement by the Eligible Employee
or Eligible Director optionee (“the “Optionee”) and a duly authorized officer of
the Company. The aggregate number of shares of Stock potentially acquirable
under all Options granted shall not exceed the total number of shares of Stock
remaining in the Plan Pool, less all shares of Stock potentially acquired under,
or underlying, all other Rights outstanding under this Plan.     (b)   The
Committee shall designate Options at the time a grant is authorized as either
ISOs or Non-Qualified Options, except in the case when the Optionee is an
Eligible Director the Options will be designated by statute as Non-Qualified
Options. In accordance with Section 422 (d) of the Code, the aggregate Fair
Market Value (determined as of the date an ISO is granted) of the shares of
Stock as to which an ISO may first become exercisable by an Optionee in a
particular calendar year (pursuant to Article III and all other plans of the
Company and/or its Subsidiaries) may not exceed $100,000 (the “$100,000
Limitation”). If an Optionee is granted Options in excess of the $100,000
Limitation, or if such Options otherwise become exercisable with respect to a
number of shares of Stock which would exceed the $100,000 Limitation, such
excess Options shall be Non-Qualified Options.

Section 3.2. Exercise Price.

  (a)   The initial exercise price of each Option granted under this Plan (the
“Exercise Price”) shall be determined by the Committee in its discretion;
provided, however, that the Exercise Price of an ISO shall not be less than
(i) the Fair Market Value of the Common Stock on the date of grant of the
Option, in the case of any Eligible Employee who does not own stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
the capital stock of the Company (within the meaning of Section 422 (b) (6) of
the Code), or (ii) one hundred ten percent (110%) of such Fair Market Value in
the case of any Eligible Employee who owns stock in excess of such amount.    
(b)   Subject to the provisions of Section 3.2(a) (as to the establishment of
the Exercise Price of an Option on the date of grant), the Committee may
establish that the Exercise Price of an Option shall be adjusted upward or
downward, on a quarterly basis, based upon the market value performance of the
Common Stock in comparison with the aggregate market value performance of one or
more indices composed of publicly-traded financial institutions and financial
institution holding companies deemed by the Committee to be similar (in terms of
asset size, capitalization, trading volumes and other factors deemed relevant by
the Committee) to the Corporation (an “Index” and the “Indices”); provided,
however, that the Exercise Price of an ISO shall not be

9



--------------------------------------------------------------------------------



 



      adjustable if, under the Code, such adjustable Exercise Price would
disqualify the ISO as an ISO. The Committee may utilize Indices published by
third parties and/or may construct one or more Indices meeting the
characteristics described above.         The Indices utilized will be
recalculated quarterly, including in such quarterly recalculation such
adjustments for stock splits, reverse stock splits and stock dividends of the
companies in the indices and of the Company as are appropriate. Each such Index
shall include no fewer than fifteen (15) publicly-traded financial institutions
and/or financial institution holding companies. If more than one Index is
utilized by the Committee, it may give such weighting to each Index utilized as
the Committee may determine in its sole discretion, consistent with the
provisions of this Article III.

Section 3.3. Terms and Conditions of Options.

  (a)   All Options must be granted within ten (10) years of the Effective Date.
    (b)   The Committee may grant ISOs and Non-Qualified Options, either
separately or jointly, to an Eligible Employee, but only Non-Qualified Options
to an Eligible Director.     (c)   Each grant of Options shall be evidenced by
an Option Agreement in form and substance satisfactory to the Committee in its
discretion, consistent with the provisions of this Article III.     (d)   At the
discretion of the Committee, an Optionee, as a condition to the granting of an
Option, must execute and deliver to the Company a confidential information
agreement approved by the Committee.     (e)   Nothing contained in Article III,
any Option Agreement or in any other agreement executed in connection with the
granting of an Option under this Article III will confer upon any Optionee any
right with respect to the continuation of his or her status as an employee or as
a director of the Company or any of its Subsidiaries.     (f)   Except as
otherwise provided herein, each Option Agreement may specify the period or
periods of time within which each Option or portion thereof will first become
exercisable (the “Vesting Period”) with respect to the total number of shares of
Stock acquirable thereunder. Such Vesting Periods will be fixed by the Committee
in its discretion, and may be accelerated or shortened by the Committee in its
discretion; provided, however, that the Vesting Period for any portion of each
ISO shall be at least one year (1) from the date such Option was granted.    
(g)   Not less than one hundred (100) shares of Stock may be purchased at any
one time through the exercise of an Option unless the number purchased is the
total number at that time purchasable under all Options granted to the Optionee.

10



--------------------------------------------------------------------------------



 



  (h)   An Optionee shall have no rights as a shareholder of the Company with
respect to any shares of Stock covered by Options granted to the Optionee until
payment in full of the Exercise Price by such Optionee for the shares being
purchased. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such Stock is fully paid for,
except as provided in Sections 2.3(b) and 3.2(b).     (i)   Notwithstanding any
other provisions of this Article III, no shares of Stock obtained pursuant to an
Option may be Transferred until at least six (6) months and one (1) day shall
have elapsed since the date such Option was granted.

Section 3.4. Exercise of Options.

  (a)   An Optionee must be an Eligible Employee or an Eligible Director at all
times from the date of grant until the exercise of the Options granted, except
as provided in Section 3.5(b).     (b)   An Option may be exercised to the
extent exercisable (i) by giving written notice of exercise to the Company,
specifying the number of full shares of Stock to be purchased and, if
applicable, accompanied by full payment of the Exercise Price thereof and the
amount of the Tax Withholding Liability pursuant to Section 3.4(c) below; and
(ii) by giving assurances satisfactory to the Company that the shares of Stock
to be purchased upon such exercise are being purchased for investment and not
with a view to resale in connection with any distribution of such shares in
violation of the 1933 Act; provided, however, that in the event the prior
occurrence of the Registration or in the event resale of such Stock without such
Registration would otherwise be permissible, this second condition will be
inoperative if, in the opinion of counsel for the Company, such condition is not
required under the 1933 Act or any other applicable law, regulation or rule of
any governmental agency.     (c)   As a condition to the issuance of the shares
of Stock upon full or partial exercise of a Non-Qualified Option, the Optionee
will pay to the Company in cash, or in such other form as the Committee may
determine in its discretion, the amount of the Company’s Tax Withholding
Liability required in connection with such exercise.     (d)   The Exercise
Price of an Option shall be payable to the Company either (i) in United States
dollars, in cash or by check, or money order payable to the order of the
Company, or (ii) at the discretion of the Committee, through the delivery of
shares of the Stock owned by the Optionee (including, if the Committee so
permits, a portion of the shares of Stock as to which the Option is then being
exercised) with a Fair Market Value as of the date of delivery equal to the
Exercise Price, or (iii) at the discretion of the Committee, by a combination of
(i) and (ii) above. No shares of Stock shall be delivered until full payment has
been made.

11



--------------------------------------------------------------------------------



 



Section 3.5. Term and Termination of Option.

  (a)   The Committee shall determine, and each Option Agreement shall state,
the expiration date or dates of each Option, but such expiration date shall be
not later than ten (10) years after the date such Option was granted (the
“Option Period”). In the event an ISO is granted to a 10% Shareholder, the
expiration date or dates of each Option Period shall be not later than five
(5) years after the date such Option is granted. The Committee may extend the
expiration date or dates of an Option Period of any Non-Qualified Option after
such date was originally set; provided, however such expiration date may not
exceed the maximum expiration date described in this Section 3.5(a).     (b)  
To the extent not previously exercised, each Option will terminate upon the
expiration of the Option Period specified in the Option Agreement; provided,
however, that, subject to the provisions of Section 3.5(a), each ISO will
terminate upon the earlier of: (i) ninety (90) days after the date that the
Optionee ceases to be an Eligible Employee for any reason, other than by reason
of Death, Disability, or a Just Cause Termination; (ii) twelve (12) months after
the date that the Optionee ceases to be an Eligible Employee by reason of
Disability; or (iii) immediately as of the date that the Optionee ceases to be
an Eligible Employee by reason of a Just Cause Termination. The Committee may
specify other events that will result in the termination of an ISO (including,
without limitation, termination of employment by reason of Death). In the case
of Non-Qualified Options, the Committee shall have discretion to specify what,
if any, events will terminate the Option prior to the expiration of the Option
Period.

Section 3.6. Change in Control Transaction.
At any time prior to the date of consummation of a Change in Control
Transaction, the Committee may, in its absolute discretion, determine that all
or any part of the Options theretofore granted under this Article III shall
become immediately exercisable in full and may thereafter be exercised at any
time before the date of consummation of the Change in Control Transaction
(except as otherwise provided in Article II hereof, and except to the extent
that such acceleration of exercisability would result in an “excess parachute
payment” within the meaning of Section 280G of the Code). Any Option that has
not been fully exercised before the date of consummation of the Change in
Control Transaction shall terminate on such date, unless a provision has been
made in writing in connection with such transaction for the assumption of all
Options theretofore granted, or the substitution for such Options of options to
acquire the voting stock of a successor employer corporation, or a parent or a
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices, in which event the Options theretofore granted shall continue
in the manner and under the terms so provided.
Section 3.7. Restrictions On Transfer.
An Option granted under Article III may not be Transferred except by will or the
laws of descent and distribution and, during the lifetime of the Optionee to
whom it was granted, may be exercised only by such Optionee.

12



--------------------------------------------------------------------------------



 



Section 3.8. Stock Certificates.
Certificates representing the Stock issued pursuant to the exercise of Options
will bear all legends required by law and necessary to effectuate the provisions
hereof. The Company may place a “stop transfer” order against such shares of
Stock until all restrictions and conditions set forth in this Article III, the
applicable Option Agreement, and in the legends referred to in this Section 3.8
have been complied with.
Section 3.9. Amendment and Discontinuance.
The Board may amend, suspend or discontinue the provisions of this Article III
at any time or from time to time; provided that no action of the Board will
cause ISOs granted under this Plan not to comply with Section 422 of the Code
unless the Board specifically declares such action to be made for that purpose;
and, provided, further, that no such action may, without the approval of the
shareholders of the Company, materially increase (other than by reason of an
adjustment pursuant to Section 2.3(b) hereof) the maximum aggregate number of
shares of Stock in the Plan Pool available for grant as Options, materially
increase the benefits accruing to or materially modify eligibility requirements
for participation under this Article III. Moreover, no such action may alter or
impair any Option previously granted under this Article III without the consent
of the applicable Optionee.
Section 3.10. Compliance with Rule 16b-3.
With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article III are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article III or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law.
Article IV
RESTRICTED STOCK AND RESTRICTED STOCK UNIT GRANTS
Section 4.1 Grants of Restricted Stock and Restricted Stock Units.

  (a)   The Company may issue Restricted Stock and Restricted Stock Units to
Eligible Employees and Eligible Directors as provided in this Article IV.
Restricted Stock and Restricted Stock Units will be deemed issued only upon
(i) authorization by the Committee, and (ii) the execution and delivery of a
Restricted Stock or Restricted Stock Units Grant Agreement by the Eligible
Employee or Eligible Director to whom such Restricted Stock or Restricted Stock
Unit is to be issued (the “Holder”) and a duly authorized officer of the
Company.     (b)   Each issuance of Restricted Stock and Restricted Stock Units
pursuant to this Article IV will be evidenced by a Restricted Stock or
Restricted Stock Units Grant Agreement between the Company and the Holder in
form and substance satisfactory to the Committee in its sole discretion,
consistent with this Article IV. Each Restricted Stock or Restricted Stock Units
Grant Agreement will specify the purchase price per

13



--------------------------------------------------------------------------------



 



      share, if any, paid by the Holder for the Restricted Stock or Restricted
Stock Units, such amount to be fixed by the Committee.

  (c)   Without limiting the foregoing, each Restricted Stock or Restricted
Stock Units Grant Agreement shall set forth the terms and conditions of any
forfeiture provisions regarding the Restricted Stock or Restricted Stock Units,
(including any provisions for accelerated vesting in the event of a Change in
Control Transaction) as determined by the Committee.     (d)   At the discretion
of the Committee, the Holder, as a condition to such issuance, may be required
(i) to execute and deliver to the Company a confidential information agreement
approved by the Committee, and/or (ii) to pay to the Corporation in cash, or in
such other form as the Committee may determine in its discretion, the amount of
the Corporation’s Tax Withholding Liability required in connection with such
issuance.     (e)   Nothing contained in this Article IV, any Restricted Stock
or Restricted Stock Units Grant Agreement or in any other agreement executed in
connection with the issuance of Restricted Stock and Restricted Stock Units
under this Article IV will confer upon any holder any right with respect to the
continuation of his or her status as an employee of the Company or any of its
Subsidiaries.

Section 4.2. Restrictions on Transfer of Restricted Stock and Restricted Stock
Units.

  (a)   Shares of Restricted Stock and Restricted Stock Units acquired by a
Holder may be transferred only in accordance with the specific limitations on
the Transfer of Restricted Stock and Restricted Stock Units imposed by
applicable state or federal securities laws or set forth below, and subject to
certain undertakings of the transferee set forth in Section 4.2(c). All
Transfers of Restricted Stock and Restricted Stock Units not meeting the
conditions set forth in this Section 4.2(a) are expressly prohibited.     (b)  
Any prohibited Transfer of Restricted Stock and Restricted Stock Units is void
and of no effect. Should such a Transfer purport to occur, the Company may
refuse to carry out the Transfer on its books, attempt to set aside the
Transfer, enforce any undertaking or right under this Section 4.2(b), and/or
exercise any other legal or equitable remedy.     (c)   Any Transfer of
Restricted Stock and Restricted Stock Units that would otherwise be permitted
under the terms of this Plan is prohibited unless the transferee executes such
documents as the Company may reasonably require to ensure the Company’s rights
under a Restricted Stock or Restricted Stock Units Grant Agreement and this
Article IV are adequately protected with respect to the Restricted Stock and
Restricted Stock Units so Transferred. Such documents may include, without
limitation, an agreement by the transferee to be bound by all of the terms of
this Plan applicable to Restricted Stock and Restricted Stock Units and of the
applicable Restricted Stock or Restricted

14



--------------------------------------------------------------------------------



 



      Stock Units Grant Agreement, as if the transferee were the original Holder
of such Restricted Stock and Restricted Stock Units.

  (d)   To facilitate the enforcement of the restrictions on Transfer set forth
in this Article IV, the Committee may, at its discretion, require the Holder of
shares of Restricted Stock to deliver the certificate(s) for such shares with a
stock power executed in blank by the Holder and the Holder’s spouse, to the
Secretary of the Company or his or her designee, and the Company may hold said
certificate(s) and stock power(s) in escrow and take all such actions as are
necessary to insure that all Transfers and/or releases are made in accordance
with the terms of this Plan. The certificates may be held in escrow so long as
the shares of Restricted Stock whose ownership they evidence are subject to any
restriction on Transfer under this Article IV or under a Restricted Stock Grant
Agreement. Each Holder acknowledges that the Secretary of the Company (or his or
her designee) is so appointed as the escrow holder with the foregoing
authorities as a material inducement to the issuance of shares of Restricted
Stock under this Article IV, that the appointment is coupled with an interest,
and that it accordingly will be irrevocable. The escrow holder will not be
liable to any party to a Restricted Stock Grant Agreement (or to any other
party) for any actions or omissions unless the escrow holder is grossly
negligent relative thereto. The escrow holder may rely upon any letter, notice
or other document executed by any signature purported to be genuine.

Section 4.3. Compliance with Law.
Notwithstanding any other provision of this Article IV, Restricted Stock and
Restricted Stock Units may be issued pursuant to this Article IV only after
there has been compliance with all applicable federal and state securities laws,
and such issuance will be subject to this overriding condition. The Company may
include shares of Restricted Stock in a Registration, but will not be required
to register or qualify Restricted Stock with the SEC or any state agency, except
that the Company will register with, or as required by local law, file for and
secure an exemption from such registration requirements from, the applicable
securities administrator and other officials of each jurisdiction in which an
Eligible Employee or Eligible Director would be issued Restricted Stock
hereunder prior to such issuance.
Section 4.4. Stock Certificates.
Certificates representing the Restricted Stock issued pursuant to this
Article IV will bear all legends required by law and necessary to effectuate the
provisions hereof. The Company may place a “stop transfer” order against shares
of Restricted Stock until all restrictions and conditions set forth in this
Article IV, the applicable Restricted Stock Grant Agreement and the legends
referred to in this Section 4.4 have been complied with.
Section 4.5. Market Standoff.
To the extent requested by the Company and any underwriter of securities of the
Company in connection with a firm commitment underwriting, no Holder of any
shares of Restricted Stock

15



--------------------------------------------------------------------------------



 



will Transfer any such shares not included in such underwriting, or not
previously registered in a Registration, during the one hundred twenty (120) day
period following the effective date of the registration statement filed with the
SEC under the 1933 Act in connection with such offering.
Section 4.6. Amendment and Discontinuance.
The Board may amend, suspend or discontinue this Article IV at any time or from
time to time; provided, that no such action of the Board shall alter or impair
any rights previously granted to Holders under this Article IV without the
consent of such affected Holders.
Section 4.7. Compliance with Rule 16b-3.
With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article IV are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article IV or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law.
Section 4.8. Dividend Equivalent Restricted Stock Units.
On each record date for dividends on the Common Stock, an amount equal to the
dividend payable on one share of Common Stock will be determined and credited
(the “Dividend Equivalent Credit”) on the payment date to each Restricted Stock
Unit Recipient’s account for each Unit which has been awarded to the Unit
Recipient and not distributed or canceled. Such amount will be converted within
the account to an additional number of Units equal to the number of shares of
Common Stock that could be purchased at Fair Market Value on such dividend
payment date. These Units will be treated for purposes of this Article IV in the
same manner as those Units granted pursuant to Section 4.1.
Section 4.9. Other Conditions.

  (a)   No person shall have any claim to be granted an award of Restricted
Stock Units under this Article IV and there is no obligation for uniformity of
treatment of Eligible Employees and Eligible Directors or Unit Recipients under
this Article IV.     (b)   The Company shall have the right to deduct from any
distribution or payment in cash under this Article IV, and the Restricted Stock
Unit Recipient or other person receiving shares of Stock under this Article IV
shall be required to pay to the Company, any Tax Withholding Liability. The
number of shares of Stock to be distributed to any individual Restricted Stock
Unit Recipient may be reduced by the number of shares of Stock, the Fair Market
Value of which on the Distribution Date (as defined in Section 4.9(d) below) is
equivalent to the cash necessary to pay any Tax Withholding Liability, where the
cash to be distributed is not sufficient to pay such Tax Withholding Liability,
or the Unit Recipient may deliver to the Company cash sufficient to pay such Tax
Withholding Liability.

16



--------------------------------------------------------------------------------



 



  (c)   Any distribution of shares of Stock under this Article IV may be delayed
until the requirements of any applicable laws or regulations, and any stock
exchange requirements, are satisfied. The shares of Stock distributed under this
Article IV shall be subject to such restrictions and conditions on disposition
as counsel for the Company shall determine to be desirable or necessary under
applicable law.     (d)   For the purpose of distribution of Restricted Stock
Units in cash, the value of a Unit shall be the Fair Market Value on the
Distribution Date. Except as otherwise determined by the Committee, the
“Distribution Date’’ shall be March 15th in the year of distribution (or the
first business day thereafter), except that in the case of special distributions
the Distribution Date shall be the first business day of the month in which the
Committee determines the amount and form of the distribution.     (e)  
Notwithstanding any other provision of this Article IV, no Dividend Equivalent
Credits shall be made and no distributions of Restricted Stock Units shall be
made if at the time a Dividend Equivalent Credit or distribution would otherwise
have been made:

  (i)   The regular quarterly dividend on the Common Stock has been omitted and
not subsequently paid or there exists any default in payment of dividends on any
such outstanding shares of capital stock of the Corporation:     (ii)   The rate
of dividends on the Common Stock is lower than at the time the Restricted Stock
Units to which the Dividend Equivalent Credit relates were awarded, adjusted for
any change of the type referred to in Section 2.3(b).     (iii)   Estimated
consolidated net income of the Corporation for the twelve month period preceding
the month the Dividend Equivalent Credit or distribution would otherwise have
been made is less than the sum of the amount of the Dividend Equivalent Credits
and Restricted Stock Units eligible for distribution under this Article IV in
that month plus all dividends applicable to such period on an accrual basis,
either paid, declared or accrued at the most recently paid rate, on all
outstanding shares of Common Stock; or     (iv)   The Dividend Equivalent Credit
or distribution would result in a default in any agreement by which the
Corporation is bound.

  (f)   In the event net income available under Section 4.9(e) above for
Dividend Equivalent Credits and awards eligible for distribution under this
Article IV is sufficient to cover part but not all of such amounts, the
following order shall be applied in making payments: (i) Dividend Equivalent
Credits, and then (ii) Restricted Stock Units eligible for distribution under
this Article IV.

17



--------------------------------------------------------------------------------



 



Article V
LONG-TERM INCENTIVE COMPENSATION UNITS
Section 5.1. Awards of Units.

  (a)   The Company may grant awards of Units to Eligible Employees and Eligible
Directors as provided in this Article V. Units will be deemed granted only upon
(i) authorization by the Committee, and (ii) the execution and delivery of a
Unit Agreement by the Eligible Employee or Eligible Director to whom Units are
to be granted (a “Unit Recipient”) and an authorized officer of the Company.
Units may be granted in each of the years 2008 through 2018 in such amounts and
to such Unit Recipients as the Committee may determine, subject to the
limitation in Section 5.2 below.     (b)   Each grant of Units pursuant to this
Article V will be evidenced by a Unit Award Agreement between the Company and
the Unit Recipient in form and substance satisfactory to the Committee in its
sole discretion, consistent with this Article V.     (c)   Except as otherwise
provided herein, Units will be distributed only after the end of a performance
period of two or more years (“Performance Period”) beginning with the year in
which such Units were awarded. The Performance Period shall be set by the
Committee for each year’s awards.     (d)   The percentage of the Units awarded
under this Section 5.1 or credited pursuant to Section 5.5 that will be
distributed to Unit Recipients shall depend on the levels of financial
performance and other performance objectives achieved during each year of the
Performance Period; provided, however, that the Committee may adopt one or more
performance categories or eliminate all performance categories other than
financial performance. Financial performance shall be based on the consolidated
results of the Company and its Subsidiaries prepared on the same basis as the
financial statements published for financial reporting purposes and determined
in accordance with Section 5.1(e) below. Other performance categories adopted by
the Committee shall be based on measurements of performance as the Committee
shall deem appropriate.     (e)   Distributions of Units awarded will be based
on the Company’s financial performance with results from other performance
categories applied as a factor, not exceeding one (1), against financial
results. The annual financial and other performance results will be averaged
over the Performance Period and translated into percentage factors according to
graduated criteria established by the Committee for the entire Performance
Period. The resulting percentage factors shall determine the percentage of Units
to be distributed. No distributions of Units, based on financial performance and
other performance, shall be made if a minimum average percentage of the
applicable measurement of performance, to be established by the Committee, is
not achieved for the Performance Period. The performance levels achieved for
each Performance Period and percentage of Units to be distributed shall be
conclusively determined by the Committee.

18



--------------------------------------------------------------------------------



 



  (f)   The percentage of Units awarded which Unit Recipients become entitled to
receive based on the levels of performance (including those Units credited under
Section 5.5) will be determined as soon as practicable after each Performance
Period and are called “Retained Units.”     (g)   As soon as practical after
determination of the number of Retained Units, such Retained Units shall be
distributed in the form of cash as determined by the Committee. The Units
awarded, but which Unit Recipients do not become entitled to receive, shall be
canceled.     (h)   Notwithstanding any other provision in this Article V, the
Committee, if it determines that it is necessary or advisable under the
circumstances, may adopt rules pursuant to which Eligible Employees by virtue of
hire, or promotion or upgrade to a higher job grade classification, or special
individual circumstances, may be granted the total award of Units or any portion
thereof, with respect to one or more Performance Periods that began in prior
years and at the time of the awards have not yet been completed.

Section 5.2. Limitations.
The aggregate number of all Units granted, including those Units credited
pursuant to Section 5.5, shall not exceed the total number of shares of Stock
remaining in the Plan Pool, less all shares of Stock potentially acquirable
under, or underlying, all other Rights outstanding under this Plan.
Section 5.3. Terms and Conditions.

  (a)   All awards of Units must be made within ten (10) years of the Effective
Date.     (b)   The award of Units shall be evidenced by a Unit Award Agreement
in form and substance satisfactory to the Committee in its discretion,
consistent with the provisions of this Article V.     (c)   At the discretion of
the Committee, a Unit Recipient, as a condition to the award of Units, may be
required to execute and deliver to the Company a confidential information
agreement approved by the Committee.     (d)   Nothing contained in this
Article V, any Unit Award Agreement or in any other agreement executed in
connection with the award of Units under this Article V will confer upon any
Unit Recipient any right with respect to the continuation of his or her status
as an employee of the Company or any of its Subsidiaries.     (e)   A Unit
Recipient shall have no rights as a shareholder of the Company with respect to
any Units granted.

19



--------------------------------------------------------------------------------



 



Section 5.4. Special Distribution Rules.

  (a)   Except as otherwise provided in this Section 5.4, a Unit Recipient must
be an Eligible Employee or Eligible Director from the date a Unit is awarded to
him or her continuously through and including the date of distribution of such
Unit.     (b)   In case of the Death or Disability of a Unit Recipient prior to
the end of any Performance Period, the number of Units awarded to the Unit
Recipient for such Performance Period shall be reduced pro rata based on the
number of months remaining in the Performance Period after the month of Death or
Disability. The remaining Units, reduced in the discretion of the Committee to
the percentage indicated by the levels of performance achieved prior to the date
of Death or Disability, if any, shall be distributed within a reasonable time
after Death or Disability. All other Units awarded to the Unit Recipient for
such Performance Period shall be canceled.     (c)   If a Unit Recipient enters
into Retirement prior to the end of any Performance Period, the Units awarded to
such Unit Recipient under this Article V and not yet distributed shall be
prorated to the end of the year in which such Retirement occurs and distributed
at the end of the Performance Period based upon the Company’s performance for
such period.     (d)   In the event of the termination of the Unit Recipient’s
status as an Eligible Employee or Eligible Director prior to the end of any
Performance Period for any reason other than Death, Disability or Retirement,
all Units awarded to the Unit Recipient with respect to any such Performance
Period shall be immediately forfeited and canceled.     (e)   Upon a Unit
Recipient’s promotion to a higher job grade classification, the Committee may
award to the Unit Recipient the total Units, or any portion thereof, which are
associated with the higher job grade classification for the then current
Performance Period.

Notwithstanding any other provision of this Plan, the Committee may reduce or
eliminate awards to a Unit Recipient who has been demoted, and where
circumstances warrant, may permit continued participation, proration or early
distribution, or a combination thereof, of awards which would otherwise be
canceled.
Section 5.5. Adjustments.

  (a)   In addition to the provisions of Section 2.3(b), if an extraordinary
change occurs during a Performance Period which significantly alters the basis
upon which the performance levels were established under Section 5.1 for that
Performance Period, to avoid distortion in the operation of this Article V, but
subject to Section 5.2, the Committee may make adjustments in such performance
levels to preserve the incentive features of this Article V, whether before or
after the end of the Performance Period, to the extent it deems appropriate in
its sole discretion, which adjustments

20



--------------------------------------------------------------------------------



 



      shall be conclusive and binding upon all parties concerned. Such changes
may include, without limitation, adoption of, or changes in, accounting
practices, tax laws and regulatory or other laws or regulations; economic
changes not in the ordinary course of business cycles; or compliance with
judicial decrees or other legal authorities.

  (b)   At any time prior to the date of consummation of a Change in Control
Transaction, the Committee may determine that all or any part of the Units
theretofore awarded under this Article V shall become immediately distributable
(reduced pro rata based on the number of months remaining in the Performance
Period after the consummation of the Change in Control Transaction) and may
thereafter be distributed at any time before the date of consummation of the
Change in Control Transaction (except as otherwise provided in Article II
hereof, and except to the extent that such acceleration of distribution would
result in an “excess parachute payment” within the meaning of Section 280G of
the Code). Any Units that have not been distributed before the date of
consummation of Use Change in Control Transaction shall terminate on such date,
unless a provision has been made in writing in connection with such transaction
for the assumption of all awards of Units theretofore made, or the substitution
for such units of awards of compensation units having comparable characteristics
under a long term incentive award plan of a successor employer corporation, or a
parent or a subsidiary thereof, with appropriate adjustments, in which event the
awards of Units theretofore made shall continue in the manner and under the
terms so provided.

Section 5.6. Other Conditions.

  (a)   No person shall have any claim to be granted an award of Units under
this Article V and there is no obligation for uniformity of treatment of
Eligible Employees and Eligible Directors or Unit Recipients under this
Article V.     (b)   The Company shall have the right to deduct from any
distribution or payment under this Article V, and the Unit Recipient shall be
required to pay to the Company, any Tax Withholding Liability.     (c)   For the
purpose of distribution of Units, the cash value of a Unit shall be the Fair
Market Value on the Distribution Date. Except as otherwise determined by the
Committee, the “Distribution Date’’ shall be March 15th in the year of
distribution (or the first business day thereafter), except that in the case of
special distributions the Distribution Date shall be the first business day of
the month in which the Committee determines the amount and form of the
distribution.

Section 5.7. Designation of Beneficiaries.
A Unit Recipient may designate a beneficiary or beneficiaries to receive all or
part of the cash to be distributed to the Unit Recipient under this Article V in
case of Death. A designation of beneficiary may be replaced by a new designation
or may be revoked by the Unit Recipient at any time. A designation or revocation
shall be on a form to be provided for that purpose and

21



--------------------------------------------------------------------------------



 



shall be signed by the Unit Recipient and delivered to the Corporation prior to
the Unit Recipient’s Death. In case of the Unit Recipient’s Death, any amounts
to be distributed to the Unit Recipient under this Article V with respect to
which a designation of beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed in accordance with this
Article V to the designated beneficiary or beneficiaries. The amount
distributable to a Unit Recipient upon Death and not subject to such a
designation shall be distributed to the Unit recipient estate. If there shall be
any question as to the legal right of any beneficiary to receive a distribution
under this Article V, the amount in question may be paid to the estate of the
Unit Recipient, in which event the Corporation shall have no further liability
to anyone with respect to such amount.
Section 5.8. Restrictions On Transfer.
Units granted under Article V may not be Transferred, except as provided in
Section 5.7, and, during the lifetime of the Unit Recipient to whom it was
awarded, cash receivable with respect to Units may be received only by such Unit
Recipient.
Section 5.10. Amendment and Discontinuance.
No award of Units may be granted under this Article V after December 31, 2018.
The Board may amend, suspend or discontinue the provisions of this Article V at
any time or from time to time, provided, that no such action may alter or impair
any rights previously granted to Unit Recipient under this Article V without the
consent of such Unit Recipient.
Section 5.11. Compliance with Rule 16b-3.
With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article V are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article V or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law.
Article VI
STOCK APPRECIATION RIGHTS
Section 6.1. Grants of SARs.

  (a)   The Corporation may grant SARs under this Article VI. SARs will be
deemed granted only upon (i) authorization by the Committee, and (ii) the
execution and delivery of a SAR Agreement by the Eligible Employee or Eligible
Director to whom the SARs are to be granted (the “SAR Recipient”) and a duly
authorized officer of the Corporation. The aggregate number of shares of Stock
which shall underlie SARs granted hereunder shall not exceed the total number of
shares of Stock remaining in the Plan Pool, less all shares of Stock potentially
acquirable under or underlying all other Rights outstanding under this Plan.

22



--------------------------------------------------------------------------------



 



  (b)   Each grant of SARs pursuant to this Article VI shall be evidenced by a
SAR Agreement between the Corporation and the SAR Recipient, in form and
substance satisfactory to the Committee in its sole discretion, consistent with
this Article VI.

Section 6.2. Terms and Conditions of SARs.

  (a)   All SARs must be granted within ten (10) years of the Effective Date.  
  (b)   Each SAR issued pursuant to this Article VI shall have an initial base
value (the “Base Value”) equal to the Fair Market Value of a share of Common
Stock on the date of issuance of the SAR.     (c)   Subject to the provisions of
Section 6.2(b) (as to the establishment of the initial Base Value of a SAR), the
Committee may establish that the Base Value of a SAR shall be adjusted, upward
or downward, on a quarterly basis, based upon the market value performance of
the Common Stock in comparison with the aggregate market value performance of
the Index or Indices utilized under Section 3.2(b).     (d)   At the discretion
of the Committee, a SAR Recipient, as a condition to the granting of a SAR, must
execute and deliver to the Corporation a confidential information agreement
approved by the Committee.     (e)   Nothing contained in this Article VI, any
SAR Agreement or in any other agreement executed in connection with the granting
of a SAR under this Article VI will confer upon any SAR Recipient any right with
respect to the continuation of his or her status as an employee of the
Corporation or any of its Subsidiaries.     (f)   Except as otherwise provided
herein, each SAR Agreement may specify the period or periods of time within
which each SAR or portion thereof will first become exercisable (the “SAR
Vesting Period”). Such SAR Vesting Periods will be fixed by the Committee and
may be accelerated or shortened by the Committee.     (g)   SARs relating to no
less than one hundred (100) shares of Stock may be exercised at any one time
unless the number exercised is the total number at that time exercisable under
all SARs granted to the SAR Recipient.     (h)   A SAR Recipient shall have no
rights as a shareholder of the Corporation with respect to any shares of Stock
underlying such SAR. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such Stock is
fully paid for, except as provided in Sections 2.3(b) and 6.2(c).

23



--------------------------------------------------------------------------------



 



Section 6.3. Restrictions On Transfer of SARs.
SARs granted under this Article VI may not be Transferred, except as provided in
Section 6.7, and during the lifetime of the SAR Recipient to whom it was
granted, may be exercised only by such SAR Recipient.
Section 6.4. Exercise of SARs.

  (a)   A SAR Recipient (or his or her executors or administrators, or heirs or
legatees) shall exercise a SAR by giving written notice of such exercise to the
Corporation. SARs may be exercised only upon the completion of the SAR Vesting
Period, if any, applicable to such SAR (the date such notice is received by the
Corporation being referred to herein as the “SAR Exercise Date”).     (b)  
Within ten (10) business days of the SAR Exercise Date applicable to a SAR
exercised in accordance with Section 6.4(a), the SAR Recipient shall be paid in
cash or shares of Stock the difference between the Base Value of such SAR (as
adjusted, if applicable under Section 6.2(c), as of the most recently preceding
quarterly period) and the Fair Market Value of the Common Stock as of the SAR
Exercise Date, as such difference is reduced by the Company’s Tax Withholding
Liability arising from such exercise.

Section 6.5. Termination of SARs.
The Committee shall determine, and each SAR Agreement shall state, the
expiration date or dates of each SAR, but such expiration date shall be not
later than ten (10) years after the date such SAR is granted (the “SAR Period”).
The Committee may extend the expiration date or dates of a SAR Period after such
date was originally set; provided, however, such expiration date may not exceed
the maximum expiration date described in this Section 6.5(a).
Section 6.6. Change in Control Transaction.
At any time prior to the date or consummation of a Change in Control
Transaction, the Committee may, in its absolute discretion, determine that all
or any part of the SARs theretofore granted under this Article VI shall become
immediately exercisable in full and may thereafter be exercised at any time
before the date of consummation of the Change in Control Transaction (except as
otherwise provided in Article II hereof, and except to the extent that such
acceleration of exercisability would result in an excess parachute payment
within the meaning of Section 280G of the Code). Any SAR that has not been fully
exercised before the date of consummation of the Change in Control Transaction
shall terminate on such date, unless a provision has been made in writing in
connection with such transaction for the assumption of all SARs theretofore
granted, or the substitution for such SARs of grants of stock appreciation
rights having comparable characteristics under a stock appreciation rights plan
of a successor employer corporation or bank, or a parent or a subsidiary
thereof, with appropriate adjustments, in which event the SARs theretofore
granted shall continue in the manner and under the terms so provided.

24



--------------------------------------------------------------------------------



 



Section 6.7. Designation of Beneficiaries.
A SAR Recipient may designate a beneficiary or beneficiaries to receive all or
part of the cash to be paid to the SAR Recipient under this Article VI in case
of Death. A designation of beneficiary may be replaced by a new designation or
may be revoked by the SAR Recipient at any time. A designation or revocation
shall be on a form to be provided for that purpose and shall be signed by the
SAR Recipient and delivered to the Corporation prior to the SAR Recipient’s
Death. In case of the SAR Recipient’s Death, the amounts to be distributed to
the SAR Recipient under this Article VI with respect to which a designation of
beneficiary has been made (to the extent it is valid and enforceable under
applicable law) shall be distributed in accordance with this Article VI to the
designated beneficiary or beneficiaries. The amount distributable to a SAR
Recipient upon Death and not subject to such a designation shall be distributed
to the SAR Recipient’s estate. If there shall be any question as to the legal
right of any beneficiary to receive a distribution under this Article VI, the
amount in question may be paid to the estate of the SAR Recipient in which event
the Corporation shall have no further liability to anyone with respect to such
amount.
Section 6.8. Amendment and Discontinuance.
The Board may amend, suspend or discontinue the provisions of this Article VI at
any time or from time to time provided that no action of the Board may alter or
impair any SAR previously granted under this Article VI without the consent of
the applicable SAR Recipient.
Section 6.9. Compliance With Rule 16b-3.
With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article VI are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article VI or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, is the extent permitted by law.
Article VII
MISCELLANEOUS
Section 7.1. Application of Funds.
The proceeds received by the Corporation from the sale of Stock pursuant to the
exercise of Rights will be used for general corporate purposes.
Section 7.2. No Obligation to Exercise Right.
The granting of a Right shall impose no obligation upon the recipient to
exercise such Right.
Section 7.3. Term of Plan.
Except as otherwise specifically provide herein, Rights may be granted pursuant
to this Plan from time to time within ten (10) years from the Effective Date.

25



--------------------------------------------------------------------------------



 



Section 7.4. Captions and Headings; Gender and Number.
Captions and paragraph headings used herein are for convenience only, do not
modify or affect the meaning of any provision herein, are not a part of, and
shall not serve as a basis for, interpretation or construction of this Plan. As
used herein, the masculine gender shall include the feminine and neuter, and the
singular number shall include the plural, and vice versa, whenever such meanings
are appropriate.
Section 7.5. Expenses of Administration of Plan.
All costs and expenses incurred in the operation and administration of this Plan
shall be borne by the Corporation or by one or more Subsidiaries. The
Corporation shall also indemnify, defend and hold each member of the Committee
and the Board harmless against all claims, expenses and liabilities arising out
of or related to the exercise of the powers of the Committee and the Board and
the discharge of the duties of the Committee and the Board hereunder.
Section 7.6. Governing Law.
Without regard to the principles of conflicts of laws the laws of the State of
North Carolina shall govern and control the validity, interpretation,
performance and enforcement of this Plan.
Section 7.7. Inspection of Plan.
A copy of this Plan, and any amendments thereto, shall be maintained by the
Secretary of the Corporation and shall be shown to any proper person making
inquiry about it.

26